The universal practice is understood to have been to treat the "tax year" as running from April to April. The inventory blanks, in the form prescribed by the tax commission (P. L., c. 68, s. 11), state these dates as those to be used in finding the average value of stock in trade "for the year" under Public Laws, chapter 60, section 14.
In harmony with this rule, the legislature of 1911, in providing for the taxation of certain forest products as stock in trade, fixed the time as "during the year preceding April first." P. L., c. 61, s. 15. In Amoskeag Manufacturing Co. v. Manchester, 70 N.H. 200, a return of stock in trade as from April to April was treated as properly made. Although strenuous efforts were made to impeach the return, there was no suggestion that it was defective because not made from January to January.
If the tax year ran from January first, ownership, possession, etc., on that date would be the natural test for taxability. But throughout the statutes upon that subject April first is the date fixed. P. L., c. 60, ss. 15, 16, 27, 33; Ib., c. 61, ss. 1, 2, 4, 5, 6, 14, 16, 17, 23; Ib., c. 62, ss. 1, 9.
It is true that the income tax is laid upon incomes received from January to January. P. L., c. 65, s. 2. But as this is an independent *Page 583 
tax, not correlated to the general property tax (Conner v. State,82 N.H. 126), there was no occasion to make it uniform therewith in this respect.
The reason for the variance was undoubtedly the fact that federal income tax returns are to be made as of those dates. The proposed income tax which a majority of the justices advised would be valid as a part of the general property tax (Opinion of the Justices, 77 N.H. 611) was to run from April to April.
Finally, the provision of Public Laws, chapter 64, section 1, that "All property taxes for any year following April first shall be assessed" in a certain manner, disposes of any doubt that might otherwise be entertained as to the question presented here. The tax year is from April to April.
Exception overruled.
All concurred.